DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 4 June 2021.  Claims 1, and 12, have been amended.  Claims 3, 5, 14 and 16 have been cancelled.  Claims 1-2, 4, 6-13, 15, and 17-20 are currently pending and have been examined.  

 Allowable Subject Matter
 
Claims 1-2, 4, 6-13, 15, and 17-20 are allowed.

The following references are the closet reference to the applicants’ claimed elements: 
Under 35 U.S.C 101 rejections: 
Step 1:  The claims recite a series of steps and therefore is a process.
Step 2A – Prong 1: Judicial Exception Recited? 
The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover a decision making process in the mind but for the recitation of generic computer components. For example, the “determining step” now requires action by a survey server that cannot be practically applied in the mind.  In particular, the claimed eligible because it does not recite a judicial exception.
Under 35 U.S.C 103(a) Reject5ions: 
Bhatia et al (US Pub., 2013/0014153 A1) discloses generating and sending a survey question to the user mobile device and obtaining a user reaction to the survey questions (see abstract), session request 253 may comprise a user ID and an event/session ID [within the scope of request associated with the user identification]  (see paragraph [0067]), obtain a user’s social media profile (see paragraph [0056]) and AD-SURVEY to access their social media content, the AD-SURVERY may link demographic behavioral, and attitudinal data from the user’s profile information with social media behavior (see, paragraph [0149]) [within the scope of retrieving a user profile associated with user identifier]  and [within wherein the retrieved user profile further includes at least one of a location, a location history, devise history, a list of mobile application, biographical data, a number of advertisement views, a number of retail store 
Crandall et al (US Pub., 2008/00091510 A1) discloses individual members in the sample population are selected from the target population such as distribution of member in the sample that start the survey instrument provides a probability sampling of the target population for at least on stratification variable and a qualifying population is identified from the sample, where each member in the qualifying population qualifies for the survey instrument based on a response so one or more screener questions in the survey instrument  (see , abstract, Fig. 2, paragraphs [0021] , [0054], and [0075])  
Krishnaswamy (US Pub., 2010/0203876 A1) discloses demographic information regarding a user of a mobile devise is inferred by observing the user’s mobile device usage behavior.  Bayesian probability principles are applied to the observed usage behavior in order to infer a most likely demographic category classification.  Probabilities of the user being a member of various demographic category classifications may be obtained from population surveys (see abstract).

Kannan et al (US Pub., 2014/0143017 A1) discloses a context-aware computing system for delivering survey to a customer (see abstract) and the web server also determines if there is a survey to be sent to the customer.  In addition to identifying if a survey is to be sent to a specific customer using information th customer accessing the web page who are accessing the web page for the first time (see paragraph [0021]) 
Zhao et al (US Pub., No., 2017/0195452 A1) discloses computer-readable media can determine at least one survey to be presented to users of the social networking system, wherein the survey is targeted to a number of users at each time interval (see abstract, Fig. 5), present survey to user of the social networking system that are eligible for the survey.  In some embodiment, users are presented a survey just by being eligible for the survey, as determined by the distribution of users and the sampling window associated with one or more contextual action that trigger the survey.  The user can be presented to a user when i) the user performed an action that triggers the survey and ii) the action is performed while the user is eligible for the survey (see paragraph [0030]).  

However, none of the above reverence either alone or in a combination teaches the limitation of delivering the survey to the user devices if it is determined that the user profile have previously requested and received the selected content once before, said delivering the survey to the user devices occurs after a predetermined time via a second channel being different than the first wherein said determining whether to deliver a survey to the user device further comprises determining whether the user profile have previously requested and received the selected content.     



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.